In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Hamill, J.), dated April 15, 2003, which denied his objections to an order of the same court (Baur, H.E.) dated January 8, 2003, which, after a hearing, inter alia, directed him to pay bi-weekly child support in the sum of $704.67.
Ordered that the order is affirmed, with costs.
The Family Court Act provides that written objections to a final child support order be filed by either party with the court within 30 days after receipt of a copy of the order in court or by personal service (see Family Ct Act § 439 [e]). Here, the Family Court properly denied the father’s objections on the ground that they were not filed within 30 days (see Matter of Herman v Herman, 11 AD3d 536 [2004]; Matter of Mayeri v Mayeri, 279 AD2d 473 [2001]; Matter of Minka v Minka, 219 AD2d 810 *602[1995]; Matter of Rosenkranz v Rosenkranz, 198 AD2d 592 [1993]; Matter of Werner v Werner, 130 AD2d 754 [1987]).
In any event, the Hearing Examiner was justified in determining that the father’s account of his income and finances was not believable and, consequently, in basing the father’s support obligation on what the Hearing Examiner believed to be the father’s true income (see Friedman v Friedman, 309 AD2d 830 [2003]; Maggi v Maggi, 303 AD2d 650 [2003]; Matter of Zhigina v Adzhiashvili, 292 AD2d 625 [2002]). Prudenti, P.J., Florio, Cozier and Lifson, JJ., concur.